         Case 2:07-cr-00153-GEKP Document 25 Filed 05/31/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                       :               CRIMINAL ACTION
                                               :
               v.                              :
                                               :
TROY S. DAMIANO                                :               No. 07-153



                                             ORDER

       AND NOW, this 29th day of May, 2019, upon consideration of the Mr. Damiano's pro se

petition for early termination of his term of supervised release (Doc. No. 23), the Government's

response to the petition (Doc. No. 24), and the relevant sentencing factors of 18 U.S.C. § 3553(a),

it is ORDERED AND DECREED that Mr. Damiano's petition is DENIED because there is

nothing in the submission to the Court or in the earlier record of this case to suggest, much less

satisfy, that the applicable justification(s) for early termination of supervised release exist here.

The Court does note that Mr. Damiano’s petition has been presented in an appropriate fashion, and

the Court is hopeful that the remainder of Mr. Damiano’s supervision term proceeds in a

successful manner.



                                                       BY THE COURT:



                                                        /s/ Gene E.K. Pratter
                                                       GENE E.K. PRATTER
                                                       United States District Judge
